Citation Nr: 1639479	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to bilateral pes cavus.

2.  Entitlement to service connection for a back disability, to include as secondary to bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to September 1958.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matters on appeal in January 2015.

Following recertification of the appeal to the Board, the Veteran submitted additional evidence.  In May 2016, the Veteran's representative requested that the Board consider the new evidence and proceed with adjudication of the appeal.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Neither a bilateral leg disability nor a back disability began during service, is caused or aggravated by a service-connected disability including bilateral pes cavus, or is related to service in any other way.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg disability, to include as secondary to bilateral pes cavus, have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a back disability, to include as secondary to bilateral pes cavus, have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a January 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, VA obtained a March 2016 opinion in connection with the Veteran's claims from a Veterans Health Administration (VHA) physician.  This opinion was adequate.  Along with the other evidence of record, it provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, given the adequate VHA opinion of record, there has been substantial compliance with the Board's January 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in an April 2007 written statement and his September 2014 testimony before the Board, the Veteran's primary contention is that leg and back disabilities are the result of his service-connected bilateral foot disability of pes cavus.  During his September 2014 Board hearing, the Veteran testified that he began complaining of leg pains in service as the result of ongoing problems that he was having with his feet, and that he began having back problems approximately two or two and a half years after service.  He testified that his treating doctors had told him that his current back problems are related to his bilateral foot condition incurred in service.  

Service treatment records contain a letter from the Veteran's private physician indicating that he had treated the Veteran for foot problems since 1946.  The letter states that several times prior to service in May and June 1956, the Veteran was treated for complaints of pain in leg muscles.  After treatment, the pain in the leg muscles disappeared, and the diagnosis always consisted of a 3-degree weak foot with a painful condition in the posterior group of leg muscles.  In May 1957 it was noted that the Veteran  had "been a frequent visitor to the foot clinic for the past two or three months complaining of various symptoms, such as tingling, numbness, leg cramps, ankle pain, and pain in mid-tarsal region."  In June 1957 it was noted that, prior to service, the Veteran's legs once bothered him, but he obtained relief by seeing a medical provider.  In October 1957, the Veteran was treated for complaint of pain in feet and legs.  However, on September 1958 examination for separation from service, while the Veteran reported having a history of foot trouble, he reported having no history of cramps in his legs, arthritis, or rheumatism.  

The earliest post-service treatment records are VA treatment records beginning in July 2002.  In July 2002, the Veteran reported that his "[o]nly active complaint is some right low back/hip pain with occasional sciatic symptoms."  At that time, medical conditions of diabetes mellitus and gout were noted.  In June 2003, the Veteran reported having pain on the side and front of the thigh and front of the leg to the top of the foot, described as a burning, especially in the front of the legs.  He reported that such symptoms "[b]egan after he hurt back lifting heavy weights in 1999."  A January 2003 lumbar spine magnetic resonance imaging (MRI) revealed several disorders of the spine including degenerative disc disease (DDD) throughout the lumbar spine, mild central stenoses, bilateral foraminal stenoses, early facet joint disease with prominence, and subligamentous herniation centrally.  A January 2003 electromyography (EMG) report reflects assessments of "[r]ight sciatic neuropathy likely due to diabetes," "[u]nderlying multifocal sensorimotor polyneuropathy," and "[p]ossible concurrent inherited sensorimotor neuropathy.  The impression was pain of the lower extremities likely due to neuropathy secondary to diabetes and degenerative lumbar spine disease with possible component of familial neuropathy. 

In December 2005, the Veteran was seen for "low back pain since 1977," which "he believes [] started when he was doing leg pressing too much weight for quad strengthening." He reported that this pain started as burning, pulling on the right then left side radiating down the posterior thigh and lateral calf, into the 2nd and 3rd toe along the dorsal surface.  The assessment was history of chronic lumbosacral radiculopathy, lumbar spinal stenosis, and DDD with disc bulge.  In June and July 2006 the Veteran again reported that he had "been having low back pain since 1977."  Beginning in June 2006, the Veteran has been treated for bilateral knee pains assessed as degenerative joint disease (DJD) and bilateral claudication whereby he has reported walking up stairs and feeling like his legs were going to give out.  

A February 2016 private EMG of the right lower extremity was performed, as the Veteran reported his symptoms were worse in that leg.  The impression was an abnormal study with electrophysiologic evidence of a mild axonal sensorimotor polyneuropathy a probable superimposed right L4 (+/- L5) radiculopathy.  A March 2016 private treatment note reflects that the Veteran had an abnormal gait and recently had had an EMG showing sensorimotor polyneuropathy and possible lumbar radiculopathy.  

In March 2016, a VA physician reviewed the entire record, noting medical documentation of the Veteran's pes cavus deformities, and post-service treatment records of low back pain and sciatica with degenerative changes noted on MRI.  He also noted complaints of leg pain with knee X-rays showing degenerative changes and vascular studies of the legs to evaluate complaints of pain, which were reported to be normal.  After reviewing the record, the examiner opined that the Veteran's leg and back conditions were less likely than not secondary to his service-connected bilateral foot condition.  In doing so he noted that the medical examinations of record, including physical examinations, X-rays, MRIs, and vascular studies, all indicated that the Veteran had no more disability in these areas one would expect from the natural progression of his leg and back conditions.  The examiner also noted that there had been no significant injuries to the back or legs in service, that the Veteran was a diabetic and had been for many years with history of diabetic foot ulcer, and that his diabetes and gout could contribute to his back and leg symptoms. 

The Board finds the VHA examiner's opinion to be highly probative.  The examiner was a physician who reviewed the entire record and properly noted the documented history and nature of the Veteran's back and leg disorders.  He also provided an adequate rationale for his opinion, basing it on the medical evidence showing that the Veteran's back and leg disorders were not aggravated beyond their natural progression by his service-connected foot disability.

The Board notes two letters submitted by the Veteran's VA treating physician, Dr. J.R.  In an August 2007 letter, he stated that the Veteran had been his patient since 2002 and had consistently had had complaints of foot, knee, and low back pain, which the Veteran stated went back to his time in the military.  Dr. J.R. stated that it was feasible that his current complaints stemmed from these initial complaints while he was in the military.  In a September 2014 letter, Dr. J.R. reiterated that the Veteran suffered from chronic bilateral foot and lower leg pains that had been treated since 2002.  Dr. J.R. stated, "I believe the pain in his feet could also have accelerated the problems he has had with his lower back."  

The Board has considered the letters but finds them to be far less probative than the March 2016 VHA opinion.  Initially, in contrast to the VHA opinion, both of Dr. J.R.'s opinions were expressed in equivocal language; Dr. J.R. stated that it was "feasible" that the Veteran's current complaints stemmed from complaints while he was in the military, and that the pain in his feet "could also have" accelerated his lower back problems.  Also, regarding his statement that the Veteran's back problems could be related to in-service complaints, as discussed above, the Veteran did not complain of back problems in service, in 2005 and 2006 repeatedly reported the onset of his back pain being in 1977, and during his September 2014 Board hearing testified that his back problems did not manifest until years after service.  

Furthermore, Dr. J.R. did provide any explanation of how the Veteran's currently assessed lower extremity disorders of diabetic neuropathy, lumbar radiculopathy, sensorimotor polyneuropathy, and DJD of the knees might be related to his in-service complaints of leg cramps approximately 50 years prior, given the current nature of such current leg disorders.  The Board also notes that, at the time of the Veteran's earliest documented post-service report of leg pain in June 2003, he reported that such pain "[b]egan after he hurt back lifting heavy weights in 1999."  

Moreover, Dr. J.R.'s opinions contain no rationale or explanation of how he came to his conclusions.  Conversely, the VHA examiner explained that his conclusions were based on the medical evidence of record, including physical examinations, X-rays, MRIs, and vascular studies, all indicating that the Veteran had no more back or leg disability than one would expect from their natural progression.

The Board also notes that, in April 2014, the Veteran submitted several articles and information from websites generally asserting that foot disorders may cause back/spine pain, and leg and knee pain and problems, and may exacerbate sciatica pain.  The Veteran's representative, in a July 2015 brief, further noted these articles and cited a National Institute of Health article as stating the following: "Foot deformities are often associated with gait abnormalities that may contribute to dysfunction or pathology.  One such deformity, the high arched or idiopathic cavus foot, has been associated with peroneal tendonopathy, lateral ankle sprains and instability, ankle arthritis, metatarsalgia or fracture, and up the kinetic chain to the knee, hip, and back."

Such articles submitted by the Veteran provide evidence that that in some cases leg and back problems may be caused or aggravated by foot problems including pes cavus.  However, the most probative evidence in this case regarding whether the Veteran's current back and leg disorders were caused or aggravated by his service-connected bilateral foot disability, given the specific circumstances of his case, is the March 2016 VHA opinion.  Again, this opinion stated that, based on nature of the Veteran's current back and leg disabilities as shown in medical evidence, and natural progression of such disorders as documented extensively in the record, it was unlikely that, in the Veteran's case, his service-connected foot problems actually caused or aggravated his current back and leg disorders.

The Board further acknowledges February and May 2016 statements submitted by the Veteran's representative.

In a February 2016 statement, the Veteran's representative asserted that the Veteran had "always claimed that there is something totally distinct from his diabetes going on in his legs," as his "diabetes pain is prickly, whereas his leg condition pain is dead, numb, cramped in the arch.  He says the pain radiates from his arch to his heels, all the way up his legs."  The representative requested that VA consider his leg condition separate and distinctly from his diabetes. 

In a May 2016 brief, the Veteran's representative noted the February 2016  EMG showing sensorimotor polyneuropathy and probable L4 radiculopathy of the right lower extremity, as well as additional treatment notes listing objective findings of drop foot, impaired left great toe proprioception, decreased mobility bilaterally, and areflexia bilaterally.  The representative asserted that the March 2016 VHA examiner appeared to have associated any back and leg symptoms with the Veteran's nonservice-connected diabetes and gout, but that the private treatment records indicated there were also musculoskeletal components affecting his gait as well as neurological components unrelated to diabetes and gout.

Initially, while the Veteran might believe that certain aspects of his back and leg disorders are caused or aggravated by his service-connected bilateral foot disability, as a lay person, he is not competent to make this medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, while the March 2016 VHA examiner noted that the Veteran's diabetes and gout could contribute to his back and leg symptoms, the examiner also noted the Veteran's other back and leg conditions, including degenerative spine and knee joint disease and sciatica.  Again, the examiner nonetheless reasoned that the Veteran's foot conditions did not cause or aggravate such back and leg conditions based on the evidence of record including physical examinations, X-rays, MRIs, and vascular studies.  The Board finds the examiner's explanation to be consistent with the evidence of record; again the impression on the initial January 2003 EMG report was pain of the lower extremities likely due to neuropathy secondary to diabetes and degenerative lumbar spine disease with possible component of familial neuropathy.

Finally, as no arthritis or other such chronic disease involving the Veteran's legs or back manifested within a year of service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable in this case.

Therefore, the preponderance of evidence weighs against a finding that a bilateral leg or back disability began during service, is caused or aggravated by a service-connected disability including bilateral pes cavus, or is related to service in any other way.  Accordingly, service connection for bilateral leg and back disabilities, to include as secondary to bilateral pes cavus, must be denied.  


ORDER

Service connection for a bilateral leg disability, to include as secondary to bilateral pes cavus, is denied.

Service connection for a back disability, to include as secondary to bilateral pes cavus, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


